DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 12-19) in the reply filed on 03/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 12-22 are pending in the application with claims 20-22 withdrawn. Claims 12-19 are examined herein.

Claim Objections
Claims 15 and 17 are objected to because of the following informalities:  
Claim 15, line 8: “the difference” should recite “a difference”
Claim 17, line 6: “the difference” should recite “a difference”
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 12-19 are directed to a method of determining a variable and operating a reactor based on the determination. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer or the human mind and do not result in an improvement in the functioning of the computer or to another technology. The additional steps of “operating the nuclear reactor at the reduced power for an actual time strictly less than the operating time limit,” “the rupture linear power is calculated by a thermomechanical code from a thermomechanical state of the core,” and “the calculation of the rupture linear power is done at least once every two hours” are extraneous pre/post-solution activities and are very well-known in the art (see e.g., US Patent No. 7,260,512 and US Publication No. 2010/0260300, NEI 06-111). The computational steps being performed in claim 12 and subsequent claims 13-19 are merely well-known mathematical operations being performed on a generic computer or in the human mind. Viewed as a 

Patent Ineligible Subject Matter (Claims 12-19)
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).

In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).

Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices 

In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).



The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:

(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

Step 1 — Statutory Category
Claim 12 recites a series of steps, and, therefore, is a process. 

Step 2A, Prong One — Recitation of Judicial Exception
Step 2A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.

It is determined that claim 12 is directed to an abstract idea, and, particularly, “to a method for monitoring a nuclear reactor,” the function of which is accomplished through a series of mathematical operations performed by a generic computer or mental processes.

As recited in claim 12, the method is accomplished by “determining at least one operating time limit” and “relaxing at least one protection threshold.”  



It is determined that the “determining at least one operating time limit” recites mathematical relationships and mathematical calculations. Under the 2019 Guidance, these mathematical formulas, mathematical relationships, and mathematical calculations fall within the “mathematical concepts” groupings. Additionally, it is determined that the “relaxing at least one protection threshold” recites a process that can be performed in the human mind. Under the 2019 Guidance, this process falls within the “mental concepts” groupings. Accordingly, claim 12 recites an abstract idea.

Furthermore, the “determining at least one operating time limit,” as drafted, is a process that under the broadest reasonable interpretation cover performance of the limitation in the human mind.

A mere recitation of a generic computer components performing mathematical operations does not take the calculating out of the mental process grouping. Thus, claim 12 also recites a mental process, which is a second one of the groupings of abstract ideas set forth in the 2019 Guidance.



Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.

If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.

Here, apart from the “determining at least one operating time limit” and “relaxing at least one protection threshold,” the only additional elements that are recited in claim 12 are the “nuclear reactor comprising a core in which fuel assemblies are loaded, each fuel assembly comprising nuclear fuel rods each including nuclear fuel pellets and a 

The additional element of the reactor components are claimed generically and operate in their ordinary capacity and the additional element of operating the reactor at the reduced power for an actual time strictly less than the operating time limit recites a generic post-solution activity. As such, the additional limitations are mere instructions to apply the exception to nuclear reactor operations and insignificant extra-solution activities. Accordingly, these elements do not integrate the judicial exception into a practical application of the exception. 

Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.

As set forth above it has been concluded that claim 12 does not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. 

Applicant’s disclosure does not provide evidence that the additional elements recited in claim 12 (i.e., “nuclear reactor comprising a core in which fuel assemblies are 
It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357. Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional. Id. at 2359-60. BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018) (emphases added).

Other than the determining, operating, and relaxing steps, the only additional elements are generic nuclear reactor components that are not positively recited. The recitation of these components is largely limited to the preamble, which simply sets the stage for a generic nuclear reactor where the method can be applied. All commercially operating reactors in the United States comprise “a core in which fuel assemblies are loaded, each fuel assembly comprising nuclear fuel rods each including nuclear fuel pellets and a cladding surrounding the nuclear fuel pellets.” This setup is well-understood, routine, and conventional in the nuclear industry. 


Accordingly, claims 13-19 fail to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation “the nuclear power plant” in line 9. There is insufficient antecedent basis for this limitation in the claim.

Claim 14 is indefinite because the limitation “determining a relationship of the relaxing of the protection threshold as a function of the difference between the time limit and the actual time” is unclear. Claim 12, on which claim 14 depends, recites the relaxing at least one protection threshold is done “as a function of” a difference between the operating time limit and the actual time. A “function” is a relationship between variables, in this case, a relationship between relaxing at least one protection threshold and the difference between the operating time limit and the actual time. If the relaxing step of claim 12 is done as a function of the difference, is a relationship between the step and the difference not already determined?

Claim 15
Claim 15 recites the limitation "the distribution” and “the actual power” in line 6. There is insufficient antecedent basis for these limitations in the claim.

Claim 15 is further indefinite because the limitation “calculating a linear power at 100% corresponding to an estimate of the linear power at any point of the core and as a function of time if the nuclear reactor is operating at nominal power from a measurement and/or a calculation of the distribution of the actual power at any point of the core as a function of time” is unclear. What does it mean for the linear power at 100% to “correspond[]” to an estimate of the linear power? Are these variables equivalent – is the linear power at 100% the estimate of the linear power? What step or parameter occurs “if the nuclear reactor is operating at nominal power”? Is the estimate of the linear power a function of times in which the nuclear reactor is operating at nominal power? Or does the calculating step occur only if the nuclear power is operating at nominal power? Further, is the calculating step or the estimate of the linear power based on a measurement and/or calculation of the distribution of the actual power at any point of the core as a function of time? A skilled artisan would be unable to determine how to calculate a linear power at 100% as claimed.

Claim 16
Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Managing Personnel Fatigue at Nuclear Power Reactor Sites” (“NEI 06-11”).

Regarding claim 12, NEI 06-11 discloses a method for monitoring a nuclear reactor comprising a core in which fuel assemblies are loaded, each fuel assembly comprising nuclear fuel rods each including nuclear fuel pellets and a cladding surrounding the nuclear fuel pellets (NEI 06-11 describes “nuclear power reactor sites,” 
determining at least one operating time limit for an operation at a reduced power of the nuclear reactor, so as to avoid a rupture of at least one of the claddings (NEI 06-11, pages 34, 37; during an outage, such as for refueling or spent fuel operations, work hours are divided into 24-hour, 48-hour, or 7-day periods which are operating time limits); 
operating the nuclear reactor at the reduced power for an actual time strictly less than the operating time limit (NEI 06-11, page 37; as is known in the art, reactor refueling, fuel movement in the spent fuel, etc. are a necessary part of operating the nuclear reactor; the reactor is at zero power during these operations and individuals can work/perform their operations for an actual time of 16 hours (or 26 hours or 72 hours), which is less than the operating time limit of 24 hours (or 48 hours or 7 days, respectively)); and 
relaxing2 at least one protection threshold of the nuclear power plant as a function of a difference between the operating time limit and the actual time (NEI 06-11, pages 37, 40-41, 43; with a waiver or exception, an individual can work more than the threshold 16 hours (or 26 hours or 72 hours), therefore the protection threshold is increased, and this would be done as a function of a difference between the 24-hour (or 48-hour or 7-day) operational time limit and the actual hours worked).

Regarding claim 14, NEI 06-11 discloses the monitoring method according to claim 12 and further discloses the method further comprising determining a relationship of the relaxing of the protection threshold as a function of the difference between the time limit and the actual time (NEI 06-11, pages 37, 40-41, 43; as discussed above, the protection threshold is increased as a function of a difference between the operational time limit and the actual time worked, therefore a relationship between the two variables would necessarily be determined), the determination of the relationship of the relaxing being done before operating the nuclear reactor (NEI 06-11, pages 40-41, 43; the amount of relaxing of the protection threshold must be determined before operating past the threshold, therefore the determination of the relationship is done before operating the nuclear reactor). 

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the attached 60-page NPL reference
        2 This term is being interpreted in accordance with the definition provided in the instant Specification at [0076]